This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        James C. BLACKWELL
                      Private (E-1), U.S. Marine Corps
                                 Appellant

                               No. 202200185

                           _________________________

                            Decided: 26 October 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judges:
                         John P. Norman (arraignment)
                             Derek A. Poteet (trial)

 Sentence adjudged 4 May 2022 by a special court-martial convened at
 Marine Corps Base Camp Pendleton, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement for
 102 days and a bad-conduct discharge. 1

                               For Appellant:
                    Captain Arthur L. Gaston, JAGC, USN




 1   Appellant was credited with having served 102 days of pretrial confinement.
                United States v. Blackwell, NMCCA No. 202200185
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2